       Case 2:17-cv-00169-AB Document 117-2 Filed 03/22/19 Page 1 of 1



                                      APPENDIX
                     Index of Defendants’ Supplemental Exhibits to
Reply in Support of Motion for Summary Judgment and Response to Plaintiff’s Statement
                               of Disputed Material Facts

Exhibit GG     Bleszinski Deposition Transcript Excerpts *FILED UNDER SEAL*
Exhibit HH     30(b)(6) Bleszinski Deposition Transcript Excerpts *FILED UNDER SEAL*
Exhibit II     Bavarian Deposition Transcript Excerpts
Exhibit JJ     Primeau Deposition Transcript Excerpts
Exhibit KK     Luna Deposition Transcript Excerpts
Exhibit LL     Lanning Deposition Transcript Excerpts *FILED UNDER SEAL*
Exhibit MM     Speight Deposition Transcript Excerpts *FILED UNDER SEAL*
Exhibit NN     Kime Deposition Transcript Excerpts *FILED UNDER SEAL*
Exhibit OO     Jan. 3, 2003 Summary of House Bill 235, P.N. 4677
